 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   JOHN JACOB GULLATT III
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00109-DAD-BAM
12                         Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                     STATUS CONFERENCE
13   vs.
14   JOHN JACOB GULLATT III,                         DATE: February 10, 2020
                                                     TIME: 10:00 a.m.
15                        Defendant.                 JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference regarding the above-captioned matter now set for
20   January 27, 2020, at 2:00 p.m. before the Honorable Barbara A. McAuliffe, may be continued to
21   February 10, 2020, at 10:00 a.m. before the Honorable Dale A. Drozd for further status
22   conference / change of plea setting.
23          The parties have reached an agreement as to the main terms to resolve this case. Some
24   additional time is needed for the parties to finalize all the additional details of the plea agreement
25   and execute the written version. Counsel for the government is scheduled to be in jury trial on
26   January 22, 2020. As such, the parties have requested the February 10, 2020 date before Judge
27   Drozd for status conference / change of plea.
28          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
 1   through February 10, 2020 because there is good cause for the requested continuance and the

 2   ends of justice outweigh the interest of the public and the defendant in a speedy trial.

 3   Specifically, the parties agree that this continuance is necessary to permit time for the parties to

 4   engage in plea negotiations and for the defense to continue its investigation and preparation.

 5
 6                                                          Respectfully submitted,

 7                                                          McGREGOR SCOTT
                                                            United States Attorney
 8
 9   DATED: January 21, 2020                                 /s/ Justin J. Gilio
                                                            JUSTIN J. GILIO
10                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
11
12                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
13
14   DATED: January 21, 2020                                /s/ Charles J. Lee
                                                            CHARLES J. LEE
15                                                          Assistant Federal Defender
                                                            Attorney for Defendant
16                                                          JOHN JACOB GULLATT III

17
18
19                                                ORDER

20          IT IS SO ORDERED that the 5th status conference set on January 27, 2020 at 1:00 PM

21   before Magistrate Judge Barbara A. McAuliffe be VACATED. It is further ordered that at
22
     change of plea/status conference be set on February 10, 2020 at 10:00 AM before District Judge
23
     Dale A. Drozd. Time is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).
24
     IT IS SO ORDERED.
25
26      Dated:     January 22, 2020                             /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27
28
                                                      -2-
